Citation Nr: 1542021	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-09 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left sciatic nerve disorder.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a psychiatric disorder, to include depression and anxiety. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to April 1999.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The RO has denied the claim of service connection for anxiety disorder; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the Veteran's lay arguments.  See e.g., September 2013 Veteran statement (reporting that he has applied for compensation for depression and anxiety). 

In January 2012, a Board hearing was held before a Veterans Law Judge who is no longer employed by the Board, and a copy of the transcript of this Board hearing is of record.  In an October 2012 Board decision, the Board denied entitlement to service connection for left sciatic nerve disorder.  The Veteran then appealed the Board's October 2012 decision.  In September 2013, based on a Joint Motion for Partial Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) issued an Order vacating the portion of the Board's October 2012 decision regarding the issue of entitlement to service connection for a left sciatic nerve disorder and remanding the case to the Board for readjudication.  The September 2013 JMR expressly noted that the Board's denial of service connection as to the other issues should not be disturbed; therefore, the issues of entitlement to service connection for residuals of a left hip injury, seizure disorder, and a respiratory disorder are not before the Board at this time.  

In March 2014, the Board remanded the case to afford the Veteran a new hearing before a Veterans Law Judge, and the Veteran was afforded a new Board hearing in July 2015.  The case is again before the Board for further appellate proceedings. 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, including the transcript of the July 2015 Board hearing presided over by the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes there may be outstanding records associated with a claim for disability benefits from the Social Security Administration (SSA) that are pertinent to the claim for left sciatic nerve disorder.  See February 2011 Veteran statement (noting that he is receiving benefits for "pain"); July 2015 Board hearing transcript at p. 7 (reporting he file a claim with the SSA in part due to sciatica).  The SSA National Records Center has indicated that they do not have records pertaining to the Veteran.  See e.g., May 2010 VA notice letter to the Veteran.  However, the record indicates that the Veteran is receiving benefits through the Kentucky Disability Determination Services, and the Veteran's SSA disability benefits records may be located in Kentucky.  See e.g., December 2010 letter from Kentucky Disability Determination Services.  Therefore, attempts should be made to obtain the Veteran's records from the same.  38 C.F.R. § 3.159.  

In an October 2013 rating decision, the RO denied the claims of entitlement to service connection for a low back disability and for a psychiatric disorder, to include depression and anxiety.  The Veteran submitted a timely notice of disagreement in October 2013 against these determinations.  The RO has not yet issued a statement of the case regarding these issues in response to the Veteran's notice of disagreement; therefore, the Veteran must be issued a statement of the case regarding the issues.  Manlicon v. West, 12 Vet. App. 238 (1999).

The Veteran contends that he has a left lower extremity sciatic nerve disorder that had its onset in service or is related to a low back disability that was allegedly incurred in service.  See e.g., March 2011 and September 2013 Veteran statements.  Thus, the Veteran's claim for a left sciatic nerve disorder is intertwined with the claim for service connection for a low back disability, which the Board has remanded to the AOJ for issuance of a statement of the case.

The evidence of record tends to indicate a diagnosis of sciatica during the appeal period.  See e.g., May 2010 VA treatment record (showing current problem list including sciatica).  Further, the Board notes that there is medical evidence showing a diagnosis of left sciatica within one year of service, however, it is unclear whether this disability was transient and acute, given the Veteran's reports of continuing symptoms of the left leg since service.  See March 2000 private treatment record (indicating that diagnosis of left sciatica is acute).  During the appeal period, the Veteran was afforded a VA examination in December 2009, in which the VA examiner declined to diagnosis a left lower extremity neurological impairment.  However, as the Veteran has continued to report left leg numbness and pain since December 2009, a new VA examination is warranted to determine the nature and etiology of a left lower extremity neurological impairment.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the Board remands the matter regarding the left sciatic nerve disorder for further development and a VA examination, as intertwined with the matter regarding a low back disability that the Board has remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:



1. Issue a statement of the case that addresses the issues of (a) entitlement to service connection for a low back disability, and (b) entitlement to service connection for a psychiatric disorder, to include depression and anxiety, which were denied by rating decision in October 2013, and disagreed with by notice of disagreement in that same month.  Inform the Veteran that he must perfect a timely appeal for that issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

The AOJ's attention is invited to the Veteran's July 2015 request for a DRO hearing pertaining to the matters regarding a low back disability and a psychiatric disorder. 

2. Contact the Veteran and request that he submit or authorize the release of any outstanding records relevant to the left lower extremity neurological impairment, specifically to include any private treatment records.  

Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

3. Request, directly from the Social Security Administration, to include (a) the Social Security Administration in Kentucky, and (b) the Kentucky Cabinet for Health and Family Services, Department for Income Support, Disability Determination Services, the complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  See December 2010 letters.

All attempts to fulfill this development should be documented in the claims file. 

4. Obtain outstanding relevant VA treatment records, to include records from July 2012 to present.   

5. After completing the above development, schedule the Veteran for a VA examination with a physician of appropriate expertise to determine nature and etiology of a left lower extremity neurological impairment.  Note that this matter is intertwined with the issue of entitlement to service connection for a low back disability, which has been remanded to the AOJ for issuance of a statement of the case.  

Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

(a) After completing all necessary testing, to include neurological testing, the examiner is asked to address the nature and diagnosis(es) of the Veteran's left lower extremity neurological impairment, at any point during the current appeal period (March 2008 to present).

(b) The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the diagnosed left lower extremity neurological impairment manifested in service or within the first post-service year, or is otherwise etiologically related to service.  

The examiner's attention is invited to the following:

a. The Veteran's reports that his leg numbness began in service and has continued since service.  See e.g., March 2011 Veteran statement; July 2015 Board hearing transcript at p. 3-4. 

b. The medical evidence showing a diagnosis of left sciatica within one year of service.  See March 2000 private treatment record.

c. The Veteran's June 2009 statement (reporting in-service observations and activities and contending that one leg is 1/2 an inch longer than the other).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.
Note that the December 2009 VA examiner did not adequately address the Veteran's reports of continuing neurological symptoms of the left leg and the etiology thereof, to include consideration of the left sciatica diagnosis rendered within one year of service.  

6. Thereafter, adjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  Note that the matter regarding a left sciatic nerve disorder is intertwined with the issue of entitlement to service connection for a low back disability, which has been remanded to the AOJ for issuance of a statement of the case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

